Citation Nr: 1640271	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected prostate cancer, status-post prostatectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is retained by the RO in Phoenix, Arizona. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.   A transcript of the hearing is of record.

In a decision dated in August 2015, the Board denied entitlement to a rating in excess of 40 percent from September 11, 2014 for the Veteran's service-connected prostate cancer.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded.  The JMR argued that the Board did not provide an adequate statement of reasons or bases because (1) the competency and credibility of the Veteran's testimony was not addressed and (2) after considering the Veteran's testimony, the necessity of a new examination was not adequately addressed.  A May 2016 Court Order granted the JMR.

The Veteran submitted additional evidence along with a waiver of RO review.  Accordingly, all evidence has been considered by the Board.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were remanded in the August 2015 Board decision.  A review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected prostate cancer, status-post prostatectomy, results in urine leakage requiring the use of absorbent materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for the Veteran's prostate cancer, status-post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See May 2009 VCAA correspondence and June 2015 Travel Board Hearing transcript.  In a memorandum received in September 2016, the Veteran's representative indicated that the undersigned VLJ did not fulfill the duties required under 38 C.F.R. § 3.103(c)(2), to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The argument is that the VLJ should have notified the Veteran that the frequency at which he changed his pad was material to the claim.  The Board disagrees.  

While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, the VLJ asked how frequently the Veteran uses the bathroom at night and during the day.  The Veteran also responded to his questions regarding use of absorbent material and how frequently he had to change it. Reference the Veteran's participation, through his representative, in the JMR, which addressed the frequency of his use of absorbent material, and his subsequent submission of evidence addressing the same.  Such shows that the Veteran retained actual knowledge of the elements necessary for claim substantiation.  Nothing more was required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was also provided a VA examination in September 2014.  The examination and opinion are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran's most recent examination is over two years old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran testified in June 2015 as to worsening symptoms of his prostate cancer, status-post prostatectomy but has also provided medical evidence of his symptomatology.  This new evidence provides accurate, reliable, and probative information pertaining to the severity of the Veteran's disability.  Additionally, the Veteran is requesting the maximum, 60 percent rating for his disability, and, as indicated, the Board is granting the benefit sought on appeal.  A remand to attempt to schedule the Veteran for a VA examination would serve no purpose except to delay adjudication of this appeal unnecessarily.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Veteran's service-connected prostate cancer disability is rated pursuant to Diagnostic Code 7528.  38 C.F.R. § 4.115b (2015).  Malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, as here, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2015).  

The Veteran is not found to have renal dysfunction, so that part of the rating criteria is not for consideration.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  

Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2015).

For a rating based on urinary frequency, a 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).

For a rating based on obstructed voiding, a maximum 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).

During the VA examination in September 2014, the Veteran reported occasional urinary hesitancy, leakage, dribbling, and nocturia 5 to 6 times nightly.  He stated that he was wearing absorbent material required for his voiding dysfunction that must be changed 2 to 4 times a day.  He indicated that his voiding dysfunction did not require the use of an appliance, however.  Additionally, he stated that he had increased urinary frequency, with a daytime voiding interval between 2 and 3 hours and nighttime awakening to void 5 or more times.  He also has signs of obstructed voiding, including a slow stream, weak stream, and decreased force of stream.  The examiner noted that there was no renal dysfunction caused by his condition.  The examiner noted that the Veteran's prostate cancer residuals would not impact his ability to work.

At the June 2015 videoconference hearing, the Veteran testified that he voids about 4 or 5 times, "or more" a night.  He also stated that his daytime voiding interval is about every hour.  He indicated that he wears a pad that has to be changed, though it is not clear whether he indicated he changes it every hour or 2 or whether he changes it every 4 hours.  He also indicated that he struggled with erectile dysfunction, which the undersigned noted that he was receiving special monthly compensation for.

The Veteran submitted private treatment records dated in September 2016 showing that he changes his protective pads 5 or more times a day due to urinary leakage.

The Veteran is found competent and credible to testify to his urinary symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, his reports of changing absorbent pads in excess of 4 times a day is found to be highly probative.  Changing his pads every 2 or 4 hours, if including the nighttime hours, would equate to more than 4 pads a day.  The more recent records reference changing pads as little as 5 times a day.

Accordingly, the evidence demonstrates that the Veteran's residuals of prostate cancer have been manifested by continual urine leakage requiring the wearing of absorbent materials which must be changed more than four times per day.  A rating of 60 percent, the maximum schedular rating for voiding dysfunction, is warranted for the Veteran's residuals of prostate cancer.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

As the record contains no evidence showing renal dysfunction associated with the residuals of prostate cancer, an increased rating greater than 60 percent is not for application under the pertinent rating criteria.  The remaining rating criteria for evaluating genitourinary dysfunctions either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.115a.  

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then VA must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the Veteran's service-connected residuals of prostate cancer is adequately rated under the available schedular criteria and that the objective findings of impairment are well documented.  There is no evidence of a disability more severe than the assigned schedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  A marked interference with employment, beyond that anticipated by the assigned ratings, and frequent hospitalization due to this disability are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Further, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The September 2014 VA examiner even opined that the prostate cancer residuals would not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating of 60 percent, but no higher, for prostate cancer, status post prostatectomy, is granted, subject to the laws and regulations governing the award of monetary compensation benefits. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


